UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As ofMay 14, 2010, 1,173,193shares of common stock were issued and outstanding. INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements: Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (Unaudited) 1 Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and results of Operations 17 Item 3: Quantitative and Qualitative Disclosures About Market Risk 24 Item 4: Controls and Procedures 24 PART II - OTHER INFORMATION Item 1: Legal Proceedings 25 Item 1A: Risk Factors 25 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3: Defaults upon Senior Securities 25 Item 4: (Removed and Reserved) 26 Item 5: Other Information 26 Item 6: Exhibits 26 SIGNATURES PART I ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At March 31, At December 31, 2010 2009 Assets (In thousands, exceptshare data) Due from banks, non-interest-bearing $582 Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale (cost-2010 $1,505; 2009 Mortgage-backed securities held to maturity (fair value-2010 $7,594; 2009 $8,142) 7,133 7,731 Loans receivable, net of allowance for loan losses 2010 $864;2009 $835 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned Prepaid expenses and other assets 712 704 Total Assets $95,763 $93,937 Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing Federal Home Loan Bank advances 6,850 6,850 Other borrowings 437 442 Accrued interest payable 113 117 Advances from borrowers for taxes and insurance 542 763 Accrued expenses and other liabilities 127 Total Liabilities 79,214 76,551 Stockholders’ Equity Preferred stock– $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued and 1,190,012 and 1,299,712 outstanding at March 31, 2010 and December 31, 2009, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2010 198,613 shares; 2009 88,913 shares (1,742) (735) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) (865) (883) Recognition & Retention Plan Trust (RRP) (440) (440) Accumulated other comprehensive income 4 1 Retained earnings 6,107 5,987 Total Stockholders' Equity 16,549 17,386 Total Liabilities and Stockholders’ Equity $93,937 See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, Interest Income(In thousands, except share data) Loans receivable, including fees $ $ Short-term investments and investment securities Total Interest Income Interest Expense Deposits Federal Home Loan Bank advances and other borrowings 73 78 Total Interest Expense Net Interest Income Provision for Loan Losses 29 62 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking fees 39 - Other fees and services charges 12 20 Other 20 - Total Non-Interest Income, net 71 20 Non-Interest Expense Salaries and employee benefits Directors’ fees and expenses 52 70 Occupancy and equipment 45 23 Professional fees 86 94 FDIC deposit insurance assessment 38 18 Other real estate owned expenses 8 - Other 60 26 Total Other Expenses Income before Income Taxes Income Taxes 98 90 Net Income $ $ Earnings per share – basic $ $ Average shares outstanding - basic Earnings per share - diluted $ $ Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statement of Stockholders' Equity (Unaudited) Three Months Ended March 31, 2010 Common Stock Unallocated Common Accumulated Number of Additional Stock Held Other Total In thousands, except share Shares Paid-in Treasury by Benefit Comprehensive Retained Stockholders' (data) Outstanding Amount Capital Stock Plans Income Earnings Equity BALANCE – DECEMBER 31, 2009 1,299,712 $
